DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulton et al (9,510,395) in view of Behrendt et al and further in view of WO 2020016696 (WO ‘696).  Coulton et al discloses a heater (10), including an inner layer (110, 410), a first end wall, a second end wall, a third end wall and a fourth end wall; the first end wall is arranged opposite to the second end wall; the third end wall is arranged opposite to the fourth end wall; the third end wall and the fourth end wall are respectively connected between the first end wall and the second end wall; and a heating element (120) arranged on the third end wall (SEE Annotated Figures 1 & 2 below).  Coulton et al does not specifically recite what material that the inner layer is made of.  Behrendt et al teaches a heater (3) for drying hair and that it was well known in the art for the inner layer of the heater to be constructed of plastic (SEE column 5, lines 41-45).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the inner layer of the heater of Coulton et al to be constructed of a material such as plastic as was already known in the art and taught by Behrendt et al which is a well-known electrically insulating material for the purpose of guarding against any potential electrical hazard; it is also within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Coulton et al in view of Behrendt et al does not account for the added limitation of “a temperature detector arranged on the first end wall of the inner layer; and a first over-temperature protector arranged between the third end wall of the inner layer and the heating element”, however both limitations were commonly known in the art at the time the invention was made and taught herein by WO ‘696.  WO ‘696 teaches the incorporation of a temperature detector (10) which is similarly located on a position synonymous with the first end wall of the inner layer (SEE Figures 1 & 2) and likewise also teaches that it was commonly known in the art to provide a safety device (9) over the heating element (SEE page 7, lines 28-30) that could be located between the third end wall and the heating element.  It would have been within the level of a person having ordinary skill in the art to have further modified the heater of Coulton et al in view of Behrendt et al by incorporating the commonly known temperature detector (10) of WO ‘696 and arrived at the applicants claimed invention for the purpose of detecting the temperature of the fluid between the heater and the outlet. Additionally, it would have been within the level of ordinary skill in the art to have provided a type of protection (9) as taught by WO ‘696 into the modified structure of Coulton et al in view of Behrendt et al and arrived at the applicants claimed invention for the same purpose of interrupting access to power of the heating element (SEE page 7, lines 28-30 of WO ‘696).



    PNG
    media_image1.png
    444
    513
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    430
    549
    media_image2.png
    Greyscale


In re claim 2, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that the inner layer (110, 410) is of hollow structure, the third end wall forming an external sidewall of the inner layer, the fourth end wall forming an internal sidewall of the inner layer (SEE Annotated Figure 2).  In re claim 3, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that the inner layer is of annular structure, the third end wall and the fourth end wall respectively extending along an axial direction of the inner layer, the heating element (120) winding around the third end wall (SEE Figures 1 & 4).  In re claim 4, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that the heater further comprises an outer layer (150) for insulating the heating element, the outer layer being of annular structure and extending around the heating element which is arranged between the third end wall and the outer layer (SEE Figure 9).  In re claim 5, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that the outer layer includes a fifth end wall, a sixth end wall, a seventh end wall and an eighth end wall (SEE Annotated Figures, above), the fifth end wall is arranged opposite to the sixth end wall; the seventh end wall is arranged opposite to the eighth end wall; the seventh end wall and the eighth end wall are respectively connected between the fifth end wall and the sixth end wall, and extend around the heating element which is arranged between the third end wall and the eighth end wall (SEE Figures 8 & 9 as well as the Annotated Figures for clarification).  In re claim 6, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that the heater further includes a supporter (112) for supporting the heating element, the supporter being arranged on the third end wall, and extending towards the outer layer along a radial direction of the inner layer (SEE Figure 1).  In re claim 7, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al further discloses that at least one of the supporter and the outer layer is made of insulating material (SEE column 3, lines 31-32).  In re claim 8, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that a plurality of supporters are provided and arranged at intervals around a circumferential direction of the third end wall (SEE Figures 1, 2 and 4).  In re claim 9, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that  at least six supporters are provided and arranged at intervals around the circumferential direction of the third end wall (SEE Figures 1 & 4).  In re claim 10, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses that the supporter provides a locating opening (114) for locating the heating element.  In re claim 11, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al discloses a plurality of locating openings (114) are provided and arranged along an identical line on the supporter at intervals, the heating element (120) including multiple turns of coil, each turn being adjacent to another turn; the multiple turns of coil of the heating element are respectively located in the plurality of locating openings (SEE Figures 4-6). In re claim 12, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention since Coulton et al further discloses in Figures 1 and 4-6 that the coil is of zigzag shape or of wave shape.  In re claim 13, while Coulton et al as modified by both Behrendt et al and WO ‘696 meet the limitations of the applicants primary inventive concept with regards to the electrical heating coils including the coils being spaced apart from the third end wall, Coulton et al does not specifically recite how far the coil is from the third end wall.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the maximum distance from the coil to the third end wall be 6-9 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re claim 14, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention including the coil having a first bending portion and a second bending portion connected to each other; the first bending portion and the second bending portion both wind around the third end wall (SEE Figures 4-6), however Coulton et al does not teach that a length of the second bending portion along a circumference direction of the inner layer being greater than that of the first bending portion along a circumference direction of the inner layer.  It would have been an obvious matter of design choice to have designed the lengths of the coils such that a length of the second bending portion along a circumference direction of the inner layer being greater than that of the first bending portion along a circumference direction of the inner layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re claim 15, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention including a heater (in particular a hair dryer) which is made of a plastic material (as provided by the teaching of Behrendt et al), however lacks the specific teaching of the plastic material being any one of polyphenyl ester, polybenzimidazole, polyboron diphenyl siloxane, polyphenylene sulfide, chlorinated polyether.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected a known plastic such as any one of polyphenyl ester, polybenzimidazole, polyboron diphenyl siloxane, polyphenylene sulfide, chlorinated polyether, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re claim 16, Coulton et al as modified by both Behrendt et al and WO ‘696 meets the limitation of the applicants claimed invention including Coulton et al disclosing a hair drying apparatus (SEE column 1, lines 11-14), including a heater (10) which has an inner layer (110, 410), which is made of plastic material (in re Behrendt et al), including a first end wall, a second end wall, a third end wall and a fourth end wall; the first end wall is arranged opposite to the second end wall; the third end wall is arranged opposite to the fourth end wall; the third end wall and the fourth end wall are respectively connected between the first end wall and the second end wall; and a heating element (120) arranged on the third end wall (SEE Annotated Figures 1 & 2).  

Response to Arguments
Applicant’s arguments and amendment, filed 7/6/2022, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection of the drawings have been withdrawn. The examiner acknowledges the amendment to paragraph [0071] of the specification as being sufficient to overcome the previously cited objection.  Applicant’s arguments, filed with respect to the rejection of claim 5 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 5 under 35 USC 112 has been withdrawn. Applicant's arguments and amendment filed with respect to the rejection of claims 1-16 under 35 USC 103 as being unpatentable over Coulton et al in view of Behrendt et al have been fully considered but they are not persuasive in view of additionally cited reference of WO 2020016696 which further teaches that the newly added claim language is not to be considered as novel.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             September 7, 2022